Case 2:20-cv-00148-JDC-KK Document 1-5 Filed 01/31/20 Page 1 of 12 PageID #: 14




                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

 COLLEEN BOUTTE and
                                                           CIVIL ACTION
 EARL BOUTTE

                                                           NO.
 VERSUS

                                                   *       SECTION
 CENTERPOINT ENERGY,INC.                           *
 XYZ INSURANCE COMPANY AND                         *
 XYZ EMPLOYEES

 *************************




         LIST OF DOCUMENTS INCLUDED IN THE STATE COURT RECORD


       NOW ESrrO court,through undersigned counsel, comes CenterPoint Energy, Inc. and

certifies that the attached are copies of all processes, pleadings and orders in the State Court

proceeding prior to removal, arranged by order of filing date, and that said documents constitute

the entire State Court record as follows:

       1.      Petition for Damages

       2.      Citation to CenterPoint Energy,Inc. via long arm service.

       3.      Affidavit of Service on CenterPoint Energy, Inc.

                                              Respectfully Submitted:

                                              PLAUCHE MASELLIPARKERSON,LLP

                                                 BY;        /s/ Lauren B. Dietzen
                                                       G. BRUCE PARKERSON (#1118)(T.A.)
                                                       LAUREN B. DIETZEN(# 31444)
                                                       MATT T. HABIG (#37707)
                                                       701 Poydras Street, Suite 3800
                                                       New Orleans, LA 70139
                                                       Tel:(504)582-1142; Fax:(504)582-1172
                                                       ATTORNEYS FOR CENTERPOINT
                                                       ENERGY,INC.
Case 2:20-cv-00148-JDC-KK Document 1-5 Filed 01/31/20 Page 2 of 12 PageID #: 15
Case 2:20-cv-00148-JDC-KK Document 1-5 Filed 01/31/20 Page 3 of 12 PageID #: 16
Case 2:20-cv-00148-JDC-KK Document 1-5 Filed 01/31/20 Page 4 of 12 PageID #: 17
Case 2:20-cv-00148-JDC-KK Document 1-5 Filed 01/31/20 Page 5 of 12 PageID #: 18
Case 2:20-cv-00148-JDC-KK Document 1-5 Filed 01/31/20 Page 6 of 12 PageID #: 19
Case 2:20-cv-00148-JDC-KK Document 1-5 Filed 01/31/20 Page 7 of 12 PageID #: 20
Case 2:20-cv-00148-JDC-KK Document 1-5 Filed 01/31/20 Page 8 of 12 PageID #: 21
Case 2:20-cv-00148-JDC-KK Document 1-5 Filed 01/31/20 Page 9 of 12 PageID #: 22
Case 2:20-cv-00148-JDC-KK Document 1-5 Filed 01/31/20 Page 10 of 12 PageID #: 23
Case 2:20-cv-00148-JDC-KK Document 1-5 Filed 01/31/20 Page 11 of 12 PageID #: 24
Case 2:20-cv-00148-JDC-KK Document 1-5 Filed 01/31/20 Page 12 of 12 PageID #: 25
